Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 - Pool Data Report CIT Equipment Collateral 2004-EF1 Composition of Contract Pool at December 31, 2006 Weighted Weighted Average Current Average Average Required Number Required Original Remaining Payoff of Payoff Term Term Amount Contracts Amount (Range) 2,521 $95,191,750 59.88 months 22.65 months $37,760 ($0 to $1,402,169.80) Type of Contract at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Type of Contract Contracts Contracts Amount Amount Leases % $ 23,248,240 % Loans and other financing arrangements 71,943,510 Total % $ 95,191,750 % CIT Equipment Collateral 2004-EF1 Annual Percentage Rate at December 31, 2006 % of Total % of Number Number Required Required Annual of of Payoff Payoff Percentage Rate Contracts Contracts Amount Amount 4.00- 4.99 1 % % 5.00- 5.99 6.00- 6.99 7.00- 7.99 8.00- 8.99 9.00- 9.99 10.00- 10.99 49 11.00- 11.99 19 12.00- 12.99 6 13.00- 13.99 1 Total % % Unliquidated Defaulted Contracts 28 Total CIT Equipment Collateral 2004-EF1 Geographical Diversity (Based on obligor billing address) at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff State Contracts Contracts Amount Amount Alabama 62 % % Alaska 13 Arizona 71 Arkansas 47 California Colorado 51 Connecticut 39 Delaware 16 District of Columbia 1 Florida Georgia 83 Hawaii 1 Idaho 43 Illinois 69 Indiana 37 Iowa 14 Kansas 19 Kentucky 40 Louisiana 34 Maine 6 Maryland 78 Massachusetts 44 Michigan 69 Minnesota 40 Mississippi 31 Missouri 37 Montana 11 Nebraska 2 Nevada 42 New Hampshire 5 New Jersey 98 New Mexico 21 New York North Carolina 41 North Dakota 2 Ohio 59 Oklahoma 17 Oregon 44 Pennsylvania Rhode Island 7 South Carolina 34 South Dakota 4 Tennessee 51 Texas Utah 50 Vermont 9 Virginia 44 Washington 91 West Virginia 11 Wisconsin 28 Wyoming 8 Total % % Unliquidated Defaulted Contracts 28 CIT Equipment Collateral 2004-EF1 Payment Status at December 31, 2006 % of Total % of Number Number Required Required of of Active Payoff Payoff of Active Days Delinquent Contracts Contracts Amount Amount Current, including 1 to 30 day delinquent contracts % % 31-60 days delinquent 38 61-90 days delinquent 7 91-120 days delinquent 3 121-150 days delinquent 2 Total Active Accounts % % Unliquidated Defaulted Contracts 28 Total Types of Equipment at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Type of Equipment Contracts Contracts Amount Amount Construction % % Transportation Manufacturing Medical/Healthcare 22 Printing 94 Other (1) 99 Logging 51 Commercial/Retail Fixtures 8 Computers 12 Food Processing 13 Broadcasting/Communications 5 Agricultural 9 Mining 1 Fitness 4 Total % % Unliquidated Defaulted Contracts 28 (1) Includes $98,097.90 as the largest and $24,913.34 as the average Required Payoff Amount CIT Equipment Collateral 2004-EF1 Required Payoff Amount at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Required Payoff Amount Contracts Contracts Amount Amount 0.00 - 5,000.00 % % 5,000.01 - 10,000.00 10,000.01 - 15,000.00 15,000.01 - 25,000.00 25,000.01 - 50,000.00 50,000.01 - 100,000.00 100,000.01 - 150,000.00 91 150,000.01 - 250,000.00 55 250,000.01 - 500,000.00 18 500,000.01 - 1,000,000.00 7 1,000,000.01 - 1,402,169.80 3 Total 100.00 Unliquidated Defaulted Contracts 28 Total Remaining Term at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Remaining Terms of Contracts Contracts Contracts Amount Amount (months) Less than 12 % % 12- 24 25- 36 37- 48 17 49- 60 12 61- 72 2 Total % % Unliquidated Defaulted Contracts 28 Total CIT Equipment Collateral 2004-EF1 Types of Obligor at December 31, 2006 % of Total % of Number Number Required Required of of Payoff Payoff Type of Obligor Contracts Contracts Amount Amount Construction % % Manufacturing Retail & Wholesale Trade Transportation Services Agriculture Printing 80 Other (1) 39 Mining, Forestry, Fishing 48 Healthcare 16 Total % $ 95,191,750 % (1) Includes $344,106.14 as the largest required payoff amount belonging to a single obligor. Obligor Concentration % of Number % of Total Required Required Obligors (including contracts securing of Number of Payoff Payoff vendor loans ) Contracts Contracts Amount Amount Top 5 8 0.32 $5,812,385 6.11% The Top 5 obligors conduct business in the Services (2.88%), Manufacturing and Transportation industries (2.16%), and Retail & Wholesale Trade (1.07%). CIT Equipment Collateral 2004-EF1 Scheduled Cashflows from Contracts at December 31, 2006 Positive Rent Due Adj. RPA of Unliquidated Defaulted Contracts Collection Scheduled Scheduled Collection Scheduled Scheduled Period Principal Interest Period Principal Interest January-2007 October-2009 February-2007 November-2009 March-2007 December-2009 April-2007 January-2010 May-2007 February-2010 June-2007 March-2010 July-2007 April-2010 August-2007 May-2010 September-2007 June-2010 October-2007 July-2010 November-2007 August-2010 December-2007 September-2010 January-2008 October-2010 February-2008 November-2010 March-2008 December-2010 April-2008 January-2011 May-2008 February-2011 June-2008 March-2011 July-2008 April-2011 August-2008 May-2011 September-2008 June-2011 October-2008 July-2011 November-2008 August-2011 December-2008 September-2011 January-2009 October-2011 February-2009 November-2011 March-2009 December-2011 April-2009 January-2012 May-2009 February-2012 June-2009 March-2012 July-2009 April-2012 August-2009 May-2012 September-2009 June-2012 July-2012
